DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
In the amendments filed on 04/08/2022, claims 1-3, 5-8, and 10 are pending. Claim 1 is amended. Claims 4 and 9 are canceled. Claim 10 is new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 5,356,961 A, cited in IDS).
Regarding claims 1, Nishimura teaches synthesizing a polyamine by reacting 272 g of m-xylylenediamine with 92.5 g of epichlorohydrin in the presence of 81.6 g of 50% aqueous solution of sodium hydroxide in a nitrogen atmosphere at 70° C for 1 hour and at 110°C for 3 hours, filtering to remove sodium chloride and sodium carbonate, distilling the filtrate to distil away water, and filtering away the sodium chloride to obtain the objective polyamine compound (4:25-42), and synthesizing an amidoamine by reacting 328 g of the polyamine with 116 g of a dimer acid in a nitrogen atmosphere at 180°C for 1 hour while distilling away the condensed water, at 200°C for 2 hours, and at 230°C for 2 hours to finalize the reaction, and diluting the reaction product with water so as to attain a solid content of 60% by weight to produce an aqueous amidoamine composition having an active hydrogen equivalent of 140 (4:43-56), which means that an amount of Nishimura’s polyamine and an amount of Nishimura’s amidoamine must have been present simultaneously during the 5 hours of time that Nishimura’s polyamine and dimer acid were allowed to react to synthesize Nishimura’s amidoamine, and which means at some point in time before Nishimura’s reaction was finalized, within 1% to 30% of Nishimura’s 328 g of polyamine must have remained unreacted, and within 99% to 70% of Nishimura’s 328 g of polyamine must have been converted to Nishimura’s amidoamine. Therefore, Nishimura’s teachings read on an agent, comprising the following component (A) and component (B): (A) a polyamide amine-based curing agent (a1), (B) at least one that is a reaction product (b2) of epichlorohydrin and an amine compound represented by the formula (1) wherein A is a 1,3-phenylene group, and wherein a content ratio between the component (A) and the component (B) is within 99/1 to 70/30 by mass ratio as claimed. The limitation wherein the agent is a curing agent for a water-based epoxy resin is an intended use. Nishimura’s agent would have been capable of performing as a curing agent for a water-based epoxy resin because Nishimura’s teachings all of the claimed ingredients, amounts, process steps, and process conditions of the curing agent for a water-based epoxy resin. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 2, Nishimura meets the limitation the curing agent for a water-based epoxy resin according to claim 1, wherein the reaction product (b1) comprises 10% by mass or more of a compound represented by the formula (2) wherein A is the same as defined above as claimed. This is because claims 1 and 2 do not require the curing agent for a water-based epoxy resin to comprise the reaction product (b1) if the curing agent for a water-based epoxy resin comprises the reaction product (b2), claim 2 only limits the composition of the reaction product (b1), and Nishimura teaches that the curing agent for a water-based epoxy resin comprises the reaction product (b2) as explained above for claim 1.
Regarding claim 5, Nishimura teaches synthesizing a polyamine by reacting 272 g of m-xylylenediamine with 92.5 g of epichlorohydrin in the presence of 81.6 g of 50% aqueous solution of sodium hydroxide in a nitrogen atmosphere at 70° C for 1 hour and at 110°C for 3 hours, filtering to remove sodium chloride and sodium carbonate, distilling the filtrate to distil away water, and filtering away the sodium chloride to obtain the objective polyamine compound (4:25-42), and synthesizing an amidoamine by reacting 328 g of the polyamine with 116 g of a dimer acid in a nitrogen atmosphere at 180°C for 1 hour while distilling away the condensed water, at 200°C for 2 hours, and at 230°C for 2 hours to finalize the reaction, and diluting the reaction product with water so as to attain a solid content of 60% by weight to produce an aqueous amidoamine composition having an active hydrogen equivalent of 140 (4:43-56), which means that an amount of Nishimura’s polyamine and an amount of Nishimura’s amidoamine must have been present simultaneously during the 5 hours of time that Nishimura’s polyamine and dimer acid were allowed to react to synthesize Nishimura’s amidoamine, and which means at some point in time before Nishimura’s reaction was finalized, within 5% to 10% of Nishimura’s 328 g of polyamine must have remained unreacted, and within 95% to 90% of Nishimura’s 328 g of polyamine must have been converted to Nishimura’s amidoamine. Therefore, Nishimura’s teachings read on wherein the content ratio between the component (A) and the component (B) is 95/5 to 90/10 by mass ratio as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 5,356,961 A, cited in IDS) as applied to claim 1.
Regarding claim 3, Nishimura teaches the curing agent for a water-based epoxy resin according to claim 1 as explained above. Nishimura teaches that the polyamine (4:25-42) is represented by the general formula 
    PNG
    media_image1.png
    101
    728
    media_image1.png
    Greyscale
 (3:14-23), wherein n is an integer of 0 or 1 or greater (2:58), which reads on wherein the reaction product (b2) comprises a compound represented by the formula (3) as a main component wherein A is the same as defined above, and n is a number of 0 or 1 or greater.
Nishimura does not teach with sufficient specificity wherein n is a number of 1 to 12. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Nishimura’s n in Nishimura’s general formula for Nishimura’s polyamine to be an integer of 1 to 12, which would read on wherein n is a number of 1 to 12 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a polyamine with a similar ability to react with Nishimura’s dimer acid to synthesize Nishimura’s amidoamine because Nishimura teaches that the polyamine (4:25-42) is represented by the general formula 
    PNG
    media_image1.png
    101
    728
    media_image1.png
    Greyscale
 (3:14-23), wherein n is an integer of 0 or 1 or greater (2:58), that the polyamine is synthesized by reacting 272 g of m-xylylenediamine with 92.5 g of epichlorohydrin in the presence of 81.6 g of 50% aqueous solution of sodium hydroxide in a nitrogen atmosphere at 70° C for 1 hour and at 110°C for 3 hours, filtering to remove sodium chloride and sodium carbonate, distilling the filtrate to distil away water, and filtering away the sodium chloride to obtain the objective polyamine compound (4:25-42), and that the amidoamine is synthesized by reacting 328 g of the polyamine with 116 g of a dimer acid in a nitrogen atmosphere at 180°C for 1 hour while distilling away the condensed water, at 200°C for 2 hours, and at 230°C for 2 hours to finalize the reaction, and diluting the reaction product with water so as to attain a solid content of 60% by weight to produce an aqueous amidoamine composition having an active hydrogen equivalent of 140 (4:43-56). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Nishimura et al. (US 5,356,961 A, cited in IDS) teaches the curing agent for a water-based epoxy resin according to claim 1 as explained above.
Nishimura does not teach a water-based epoxy resin comprising the curing agent for a water-based epoxy resin according to claim 1 and a water-based epoxy resin. Although Nishimura teaches an aqueous epoxy resin composition prepared by adding the aqueous amidoamine composition in an amount of 40 g to 100 g of the aqueous epoxy resin emulsion having an epoxy equivalent of 340 and a solid content of 70% by weight to obtain an aqueous epoxy resin composition (4:57-65). However, Nishimura’s aqueous amidoamine composition that reads on the curing agent for a water-based epoxy resin according to claim 1 is a reactive intermediate of Nishimura’s aqueous amidoamine composition that is added to Nishimura’s aqueous epoxy resin emulsion. It is therefore not the aqueous amidoamine composition that is added to Nishimura’s aqueous epoxy resin emulsion to prepare Nishimura’s aqueous epoxy resin composition. One of ordinary skill in the art would not have been motivated to stop production of Nishimura’s aqueous amidoamine composition because Nishimura teaches that it is an aqueous amidoamine composition having an active hydrogen equivalent of 140 (4:43-56), which means that the objective is to produce Nishimura’s amidoamine and not to leave Nishimura’s polyamine unreacted with Nishimura’s dimer acid. Furthermore, the prior art of record do not teach or suggest using the claimed component (A) and the claimed component (B) in the claimed content ratio of 99/1 to 70/30 in combination with a water-based epoxy resin.
Regarding claim 6, Shah et al. (US 5,798,398, cited in IDS) teaches a coating composition comprising a water-alcohol curing agent and an aqueous dispersion curable epoxy resin, wherein the coating composition is prepared by combining a water-glycol curing agent with an aqueous epoxy resin dispersion (4:60-65), wherein the water-glycol curing agent is an aqueous alcohol solvent version of the curing agent composition (4:50-58), wherein the aqueous alcohol solvent version of the curing agent composition comprises an epichlorohydrin-metaxylylenediamine reaction product essentially free of metaxylylenediamine, water, an alcohol solvent (1:54-59), and a co-curing agent (8:6-8), wherein the co-curing agent is a polyamidoamine that is then mixed with water to form an aqueous epoxy curing agent (8:42-49), which reads on a water-based epoxy resin composition comprising a curing agent for a water-based epoxy resin and a water-based epoxy resin, wherein the curing agent for a water-based epoxy resin, comprising the following component (A) and component (B): (A) a polyamide amine-based curing agent (a1), (B) at least one that is a reaction product (b2) of epichlorohydrin and an amine compound represented by the formula (1), wherein A is a 1,3-phenylene group as claimed.
Shah does not teach wherein a content ratio between the component (A) and the component (B) is 99/1 to 70/30 by mass ratio. One of ordinary skill in the art would not have been motivated to select a content ratio between Shah’s co-curing agent that is a polyamidoamine and Shah’s epichlorohydrin-metaxylylenediamine reaction product essentially free of metaxylylenediamine to be 99/1 to 70/30 because Shah teaches that the polyamidoamine is a co-curing agent (8:42-49). Also, the first ingredient taught by Shah for their curing agent composition is Shah’s epichlorohydrin-metaxylylenediamine reaction product essentially free of metaxylylenediamine (1:54-59), which means that the most desired ingredient of Shah’s curing agent composition is Shah’s epichlorohydrin-metaxylylenediamine reaction product essentially free of metaxylylenediamine, and one of ordinary skill in the art would have selected the amount of Shah’s epichlorohydrin-metaxylylenediamine reaction product essentially free of metaxylylenediamine to be greater than the amount of Shah’s co-curing agent that is a polyamidoamine, which would have resulted in a content ratio between the component (A) and the component (B) that is outside the claimed range of the claimed content ratio. Also, Shah teaches that dimerized fatty acid polyamidoamines are a very efficient accelerator (8:57-60) and that the co-curing agent that is a polyamidoamine is formed by reacting an adduct of epichlorohydrin-MXDA and excess MXDA are reacted with dimer acid and then mixed with water (8:42-49), which means that one of ordinary skill in the art would have used Shah’s co-curing agent that is a polyamidoamine as an accelerator. Therefore, one of ordinary skill in the art would have selected the amount of Shah’s epichlorohydrin-metaxylylenediamine reaction product essentially free of metaxylylenediamine to be greater than the amount of Shah’s co-curing agent that is a polyamidoamine, which would have resulted in a content ratio between the component (A) and the component (B) that is outside the claimed range of the claimed content ratio.
Since claim 7 recites a paint for corrosion resistance comprising the water-based epoxy resin composition according to claim 6, and since claim 6 is allowed, claim 7 is also allowed.
Since claim 8 recites a cured product of the water-based epoxy resin composition according to claim 6, and since claim 6 is allowed, claim 8 is also allowed.
Regarding claim 10, Nishimura et al. (US 5,356,961 A, cited in IDS) teaches the curing agent for a water-based epoxy resin according to claim 1 as explained above.
Nishimura does not teach wherein the component (B) is a reaction product (b1) of styrene and an amine compound represented by the formula (1). Although Yamanaka et al. (JP 2017-052686 A, machine translation in English used for citation) teaches a polyamine having two amino groups and having an aromatic ring that is a styrene adduct of xylylene diamine [0024, 0026], wherein the polyamine having two amino groups and having an aromatic ring is present in a composition further comprising a polyamine having three to seven amino groups [0020], and optionally another polyamine that is a polyamide polyamine [0027], wherein the weight ratio of the polyamine having two amino groups and having an aromatic ring to the polyamine having three to seven amino groups is 50/50 to 90/10 [0020], wherein the weight ratio of the other polyamine based on the total weight of the polyamine is 20% by weight or less [0027], wherein the polyamine is present in a composition further comprising a polyepoxide, wherein the composition is a grout material composition [0005], one of ordinary skill in the art would not have been motivated to use Yamanaka’s styrene adduct of xylylene diamine to modify Nishimura’s aqueous amidoamine composition, such that a content ratio between Nishimura’s amidoamine and Yamanaka’s styrene adduct of xylylene diamine is 99/1 to 70/30. This is because Nishimura teaches that their aqueous amidoamine composition is used by adding it to an aqueous epoxy resin emulsion to obtain an aqueous epoxy resin composition (4:57-65). In contrast, Yamanaka teaches that their styrene adduct of xylylene diamine is a polyamine having two amino groups and having an aromatic ring [0024, 0026] that is present in a composition [0020] further comprising a polyepoxide and that is used as a grout material composition [0005]  One of ordinary skill in the art of aqueous epoxy resin compositions would not have looked to the art of grout material compositions for a teaching or suggestion to modify Nishimura’s aqueous amidoamine composition. Also, a content ratio between Yamanaka’s polyamide polyamine and Yamanaka’s styrene adduct of xylylene diamine is 33 / 67 to 0 / 100 by mass ratio, which does not teach or suggest the claimed content ratio between the component (A) and the component (B). The content ratio is based on the calculations 0% / 100% * 100% = 0%, (100% - 20%) * 50 / (50 + 50) = 40%, 20% / 100% * 100% = 20%, (100% - 0%) * 90 / (90 + 10) = 90%, 0% ((0% + 90%) * 100%) / (90% / ((0% + 90%) * 100%) = 0 / 100, and (20% / (20% + 40%) * 100%) / (40% / (20% + 40%) * 100%) = 33 / 67.

Response to Arguments
Applicant’s arguments, see p. 4-5, filed 04/08/2022, with respect to the rejection of claim(s) 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,798,398, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 4-5, filed 04/08/2022, with respect to the rejection of claim(s) 6-8 under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,798,398, cited in IDS) have been fully considered and are persuasive. The rejection of claim(s) 6-8 under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,798,398, cited in IDS) has been withdrawn. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767